Order reversed on the law, with ten dollars costs and disbursements, and motion to strike out the answer and for summary judgment granted, with ten dollars costs, on the authority of *827Mongaup Valley Company, Inc., v. Orange Bod & Cun Club, Inc. (253 App. Div. 465; affd., 280 N. Y. 582). All concur. (The order denies plaintiff’s motion to strike out the answer of defendant bank and for entry of summary judgment in favor of plaintiff.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCum, JJ.